Citation Nr: 0738214	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-31 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for an enlarged heart.

3.	Entitlement to service connection for erectile 
dysfunction.

4.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.	Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by: Texas Veterans Commission




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1975 to June 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
relevant to the instant appeal, denied service connection for 
hypertension, an enlarged heart, erectile dysfunction, PTSD 
and sleep apnea.  The RO issued a notice of the decision in 
February 2005, and the veteran timely filed a Notice of 
Disagreement (NOD) in May 2005.  Subsequently, in July 2005 
the RO provided a Statement of the Case (SOC), and 
thereafter, in September 2005, the veteran timely filed a 
substantive appeal.  The RO issued a Supplemental Statement 
of the Case (SSOC) in September 2005.  

The veteran requested a Central Office hearing on these 
matters, but, by way of a March 2006 correspondence, he 
informed VA prior to the hearing date that he would not be 
able to attend the hearing.  As he made no indication of a 
desire to reschedule said hearing at that time or thereafter, 
the Board construes the hearing request to have been 
withdrawn.  38 C.F.R. § 20.704(e).  

With respect to the veteran's service connection claim for 
sleep apnea, in August 2006, he supplied additional lay 
evidence in the form of corroborating statements about the 
existence of a possible sleep disorder during and immediately 
after his active service.  Regrettably, VA received this 
evidence more than 90 days after the RO mailed its January 
2006 notification of its certification of appeal to the 
Board.  See 38 C.F.R. § 20.1304(a) ("An appellant and his or 
her representative will be granted a period of 90 days 
following the mailing of notice to them that an appeal has 
been certified to the Board for appellate review . . . or 
until the date the appellate decision is promulgated, 
whichever comes first, during which they may submit . . 
additional evidence . . . .") (Emphasis added).  38 C.F.R. § 
20.1304(b) expressly prohibits the Board from considering 
evidence submitted outside the specified time period, unless, 
on motion, the veteran establishes "good cause" for the 
delay.  See 38 C.F.R. § 20.1304(b) (providing that 
"following the expiration of the period described in 
paragraph (a) of this section, the Board . . . will not 
accept . . . additional evidence except when the appellant 
demonstrates on motion that there was good cause for the 
delay").  The veteran has not submitted a motion to the 
Board explaining or attempting to explain the belated 
submission of this evidence, and therefore, the Board may not 
consider it.  38 C.F.R. § 20.1304(b).            


FINDINGS OF FACT

1.	The veteran's service medical records (SMRs) are devoid of 
any complaints of, treatment for, or diagnosis of an 
enlarged heart, erectile dysfunction, or sleep apnea, and 
a notation of elevated blood pressure in 1986 appears to 
have become fully resolved by the veteran's 1993 service 
discharge, where he had blood pressure within normal 
range; while the veteran currently has diagnoses of 
hypertension, an enlarged heart, erectile dysfunction and 
sleep apnea, the medical evidence of record does not 
establish any link between these disorders and the 
veteran's active service or any incident thereof, and 
these maladies did not become manifest until many years 
post-service.

2.	The veteran's SMRs are devoid of any complaints of, 
treatment for, or diagnosis of PTSD; the post-service 
medical records bear no indication of a current PTSD 
diagnosis, and an August 2004 VA screening for PTSD was 
negative.


CONCLUSIONS OF LAW

1.	Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).  

2.	Service connection for an enlarged heart is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).  

3.	Service connection for erectile dysfunction is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).  

4.	Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

5.	Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2004 letter sent to the veteran by the RO 
adequately apprised him of most of the information and 
evidence needed to substantiate the claims.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2004 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his service connection claims, namely, 
proof of: (a) an injury in military service or disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; (b) a current 
physical or mental disability; and (c) a relationship between 
the current disability and an injury, disease or event in 
service.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims in the September 2004 
letter, but he was not provided with notice of the type of 
evidence necessary to establish a rating or effective date 
for the rating.  Where such an error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.    

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 19 
Vet. App. at 116; accord Sanders, 487 F.3d at 891 ("this 
opinion does not . . . change the rule that reversal requires 
the essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In the instant case, notice of the two Dingess elements would 
not have operated to alter the outcome in the instant case 
where evidence establishing a causal link between the 
veteran's current disorders and his active service or any 
incident thereto was lacking.  Sanders, 487 F.3d at 887 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  In addition, as 
the Board has denied service connection for all of the 
claimed disorders, any question as to effective dates or 
calculation of disability ratings is moot.  See Christman v. 
American Cyanamid Co., 578 F. Supp. 63, 67 (D.W.Va. 1983) 
(noting that "mootness means that no actual controversy 
exists which is subject to judicial resolution").  In view 
of the foregoing, the Board cannot conclude that this defect 
affected the essential fairness of the adjudication, and 
therefore, the presumption of prejudice is rebutted.  
Sanders, supra, at 891.  
          
The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
February 2005 RO decision that is the subject of this appeal 
in its September 2004 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his claims, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these four elements results in a 
necessary medical examination or opinion; a negative response 
to any one element means that the Secretary need not provide 
such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).    

In the instant case, as explicated below, the evidence of 
record does not reveal that the veteran currently has PTSD, 
and his SMRs are negative for any such malady.  In fact, a VA 
screen specifically ruled out a current diagnosis of PTSD.  
In addition, while the veteran has current diagnoses of 
erectile dysfunction, an enlarged heart, and sleep apnea, his 
SMRs are devoid of any such diagnoses.  As for the veteran's 
currently diagnosed hypertension, while one SMR denotes an 
elevated blood pressure in 1986, by his 1993 service 
discharge this elevation apparently had become resolved, as 
reflected by a blood pressure within normal range on 
separation.  Also, given the number of years that had elapsed 
since the veteran's 1993 service discharge and the first 
documented medical diagnoses of these disorders (except for 
PTSD) in 2002 and 2003, (approximately 10 years), the Board 
finds that VA has no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon, supra; see also, e.g., Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection

Direct Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Presumptive Service Connection
In addition, some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. § 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, 
and those include hypertension, arteriosclerosis, and other 
organic heart disease; the list does not include erectile 
dysfunction or sleep apnea.  38 C.F.R. §§ 3.307(a), 3.309(a).  
Additionally, the veteran must have served 90 days or more 
during a war period or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

Chronicity & Continuity of Symptomatology 
Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    



Service Connection for PTSD
In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  38 C.F.R. § 4.125(a), which governs diagnosis of 
mental disorders, requires a diagnosis to conform to 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) or to be supported by the findings on the examination 
report, and if it does not, the report must be returned to 
the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed, 
however, credible evidence that the claimed in-service 
stressor actually occurred is also required.   Sizemore, 
supra.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
accord Stone v. Nicholson, 480 F.3d 1111, 1113 (Fed. Cir. 
2007) (noting that "in order for a veteran to be able to 
show service-connection for an injury using only lay 
evidence, the veteran must have engaged in combat with the 
enemy"); Sizemore, 18 Vet. App. at 270.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; accord Sizemore, supra, at 272.  This may 
be established through "recognized military citations or 
other supportive evidence."  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is unrelated to combat, then the 
veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the veteran must 
corroborate his testimony by credible supporting evidence.  
See Stone, 480 F.3d at 1114 (finding no error in Board 
determination that a non-combat veteran's "own statements 
cannot serve as 'corroboration' of the facts contained in 
those statements"); Sizemore, 18 Vet. App. at 270; Cohen, 10 
Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Because the question of whether the veteran was exposed to a 
stressor in service is a factual one, VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); accord Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (noting that the Board is not bound to 
accept a veteran's uncorroborated account of his active 
service experiences or medical opinions based on those 
accounts).  Corroboration of every detail of a claimed 
stressor, including personal participation, is not required, 
and independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997).  In addition, any service department records must 
support, not contradict, the veteran's testimony regarding 
the non-combat stressor.  Doran, 6 Vet. App. at 289.

Service Connection Due to an Undiagnosed Illness 
Service connection for disability due to undiagnosed 
illnesses is granted if the evidence demonstrates that 
veteran (1) is a "Persian Gulf veteran"; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combinations of illnesses manifested by one or 
more signs or symptoms; (3) which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 
Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).

The term "Persian Gulf veteran" means a veteran who served 
on active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

During the pendency of this appeal, Congress amended the 
statutes pertaining to compensation for disabilities 
occurring in Persian Gulf War veterans, which took effect on 
March 1, 2002. 38 U.S.C.A. §§ 1117, 1118; Veterans Education 
and Benefits Expansion Act of 2001, Public Law 107-103, 115 
Stat. 976 (2001).  Among other revisions, the amendment 
changed the term "chronic disability" to "qualifying 
chronic disability" and included an expanded definition of 
this new term, to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  In addition, Congress has 
extended the presumptive manifestation period to September 
30, 2011.  Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 
2001).  The Board will analyze the veteran's Persian Gulf War 
undiagnosed illness claim under the revised criteria.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" means a disability existing for six 
months or more, or a disability that exhibits intermittent 
episodes of improvement and worsening over a six-month 
period. Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisystem illnesses include, but are not limited to, (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  A chronic disability resulting from an 
undiagnosed illness must be rated using evaluation criteria 
from the VA's Schedule for Rating Disabilities (Rating 
Schedule) for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the veteran departed from the Southwest Asia theater of 
operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In addition, competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  Competent medical evidence may also 
mean statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's March 1973 Report of Medical Examination for 
Induction contains a normal clinical evaluation of all 
systems.  At this time he had blood pressure of 124/74.  In 
his accompanying Report of Medical History, the veteran 
indicated that he had had no prior health problems, to 
include heart trouble, high or low blood pressure, nervous 
trouble or any sort or frequent trouble sleeping.  He 
indicated the same negative medical history in his June 1977 
Report of Medical History.    

June 1974 and May 1978 SMRs reveal that the veteran 
complained of white urethral discharge and painful urination.  
In January 1988 and February 1988, the veteran was diagnosed 
with syphilis.  March and April 1988 Chronological Records of 
Medical Care disclose that the veteran had sores or lesions 
on his penis.  In October 1990, he received a diagnosis of 
epidiymitis, or swelling of the scrotum.   

In his April 1986 Report of Medical Examination the veteran 
received a normal clinical assessment of all systems, save 
for a notation of obesity, a tattoo and a scar.  His blood 
pressure at this time was a 136/102.  In his companion Report 
of Medical History, the veteran indicated that he was unsure 
whether he had high or low blood pressure, but answered 
negatively as to the existence of heart trouble, nervous 
trouble, or frequent trouble sleeping.  

A December 1991 medical report indicates that the veteran did 
not have consistently elevated blood pressure and did not 
take any medication therefor.  

The veteran's April 1993 Report of Medical Examination for 
Discharge contains a normal psychiatric clinical evaluation, 
as well as a normal clinical assessment of all other systems, 
except for the feet, and notation of scars and a tattoo.  At 
this time, the veteran had a blood pressure of 124/86.   

A May 2002 VA medical record notes the veteran's diagnosis of 
hypertension. 

A December 2002 VA medical report conveys the veteran's 
complaints of depression and anhedonia for the past six 
months.  This report recorded the veteran's diagnoses of 
depression, erectile dysfunction, hypertension and sleep 
apnea syndrome.  Other VA medical records, dated March 2003, 
similarly indicate that the veteran had hypertension and 
erectile dysfunction.

As reflected in an August 2003 VA medical record, the veteran 
underwent an echocardiogram (ECHO), which revealed that he 
had a mildly enlarged left atrium and left ventricle 
indicative of left ventricle diastolic dysfunction.  At this 
time, the veteran also exhibited a moderately enlarged right 
ventricle, although his right atrial size appeared normal.      

In August 2004 the veteran underwent a PTSD screen by VA.  
During the screen, the VA clinician asked the veteran a 
series of questions intended to elicit whether the veteran 
manifested certain recognized PTSD symptoms.  Specifically, 
the examiner queried whether the veteran "ever had any 
experience that was so frightening, horrible, or upsetting, 
that in the past month, you: [h]ad nightmares about it or 
thought about it when you did not want to? . . . [t]ried hard 
not to think about it; went out of your way to avoid 
situations that remind you of it? . . . [w]ere constantly on 
guard, watchful, or easily startled? . . . [f]elt numb or 
detached from others, activities, or your surroundings?"  To 
all of these questions, the veteran answered "no," and 
accordingly, the clinician assessed him as being negative for 
the PTSD screen.   

As expressed in his February 2005 NOD, the veteran stated 
that he served in a combat zone for 18 months during his tour 
in Iraq and that he "saw many friends and fellows [sic] 
soldiers killed on the highway of death in Iraq."  

February and March 2005 VA medical reports indicate that the 
veteran had a history of hypertension as well as erectile 
disorder.

An April 2005 VA medical note indicates that the veteran had 
felt depressed for 10 years, but had been able to cope 
through his faith.  

In his September 2005 substantive appeal, the veteran urged 
that he had incurred all of his claimed disabilities during 
service.   

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's claims for service connection for hypertension, 
an enlarged heart, erectile dysfunction and sleep apnea.  
Specifically, although the veteran currently has diagnoses of 
an enlarged heart, erectile dysfunction, and sleep apnea, his 
SMRs are negative of any complaints of, treatment for or 
diagnoses of these specific disorders.  Such silence in the 
service records weighs against these claims.  Although the 
Board acknowledges the veteran's in-service diagnosis of a 
venereal disease and treatment for penile lesions, these 
notations offer no support for his service connection claim 
for erectile dysfunction.  

As for the veteran's hypertension, while one reading during 
service obtained in April 1986 was elevated at 136/102, 
previous and subsequent readings in March 1973 and more 
significantly April 1993 reflect blood pressure within normal 
range at 124/74 and 124/86 respectively.  A diagnosis of 
hypertension was not recorded during service.  The December 
1991 report expressly indicated that the veteran did not 
consistently have high blood pressure and did not take any 
medication for hypertension.   This evidence as a whole 
preponderates against a finding that the veteran had a 
diagnosis of hypertension during active service.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 regarding 
confirmation of hypertension.  The fact that the veteran had 
a normal blood pressure upon his service discharge strongly 
weighs against a finding of in-service incurrence, and in the 
Board's judgment, this indicates that the isolated elevated 
blood pressure in April 1986 did not represent the onset of 
hypertension.  

Also preponderating against these claims is the fact that the 
first medical diagnoses of hypertension, an enlarged heart, 
erectile dysfunction and sleep apnea first appeared many 
years post-service in 2002 and 2003.  Such a significant 
lapse in time weighs against these claims.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Finally, the fact that the medical evidence of record does 
not suggest or establish a causal link between the veteran's 
current, diagnosed disorders and his active service or any 
incident thereof preponderates against these claims.  
Accordingly, these claims are denied.      

The Board additionally determines that the evidence 
preponderates against the veteran's service connection claim 
for PTSD.  The veteran's SMRs are negative of any complaint 
of, treatment for, or diagnosis of a psychiatric disorder, to 
include PTSD, which weighs against the claim.  In addition, 
the post-service record similarly does not indicate that the 
veteran has a current diagnosis of PTSD; in fact, to the 
contrary, in August 2004, the veteran had a negative PTSD 
screen.  The veteran's December 2002 diagnosis of depression 
does not support his service connection claim for PTSD, as 
these disorders represent separate psychiatric abnormalities, 
and just because the veteran had a diagnosed depression in 
2002 does not indicate that he had PTSD, especially in light 
of the negative PTSD screen subsequently in 2004.  In the 
absence of any medical evidence demonstrating a current 
diagnosis of PTSD, the claim is denied.  

The Board also concludes that it may not attribute any of the 
veteran's disorders, to include hypertension, an enlarged 
heart, erectile dysfunction, and sleep apnea, to an 
"undiagnosed illness," pursuant to 39 C.F.R. § 3.317, as 
medical professionals have offered positive diagnoses for the 
manifested symptoms accompanying these disorders.  That is, 
the veteran's symptomatology by physical examination and 
laboratory testing can and has been attributed to known 
clinical diagnoses.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 
Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).
 

IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted for any of the claimed disorders.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.  


ORDER

Service connection for hypertension is denied.

Service connection for an enlarged heart is denied.

Service connection for erectile dysfunction is denied.

Service connection for PTSD is denied.

Service connection for sleep apnea is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


